DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on September 20, 2021, were received. Claims 10, 23 and 25 have been amended. Claims 1-9 have been previously cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 10-25 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 19, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 10-18, 20-21, 23 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Tsekouras et al. “Step-change in high temperature steam electrolysis performance of perovskite oxide cathodes with exsolution of B-site dopants’, has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated September 20, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 19, 22 and 24 under 35 U.S.C. 103 as being unpatentable over Tsekouras et al. “Step-change in high temperature steam electrolysis performance of perovskite oxide cathodes with exsolution of B-site dopants’, as applied 

Reasons for Allowance
6.	Claims 10-25 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claims 10, 23 and 25, the closest prior art, Tsekouras et al., teach a method of producing an electrode catalyst comprising: applying an electric potential to a perovskite metal oxide lattice, the electric potential capable of causing one or more metals from the perovskite metal oxide lattice to exsolve forming metal particles on a surface of the perovskite metal oxide lattice.  The closest prior art do not teach, fairly suggest or render obvious the method step of causing one or more metals from the perovskite metal oxide lattice to exsolve while applying an electric potential. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725